Case 1:20-cv-24093-KMM Document 15 Entered on FLSD Docket 09/09/2021 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 1:20-cv-24093-KMM

  UNITED STATES OF AMERICA,

         Plaintiff,
  v.

  PAVEL LUIS HERNANDEZ MERINO,

         Defendant.
                                                 /

                      ORDER ON REPORT AND RECOMMENDATION

         THIS CAUSE came before the Court upon Plaintiff’s (“the Government”) Motion for

  Judgment on the Pleadings. (“Mot.”) (ECF No. 10). Defendant Pavel Luis Hernandez Merino

  (“Defendant”) did not file a response and the time to do so has passed. The Court referred the

  matter to the Honorable Lauren F. Louis, United States Magistrate Judge. (ECF No. 5). Magistrate

  Judge Louis issued a Report and Recommendation recommending that the Government’s Motion

  be GRANTED. (“R&R”) (ECF No. 12). The Government filed Objections to the R&R. (“Obj.”)

  (ECF No. 18). Therein, the Government recommends that the Court adopt Magistrate Judge

  Louis’s R&R, subject to two points of clarification. See generally id. Defendant failed to file a

  response to the Government’s Objections and the time to do so has passed. The matter is now ripe

  for review. As set forth below, the R&R is ADOPTED.

         The Court may accept, reject, or modify, in whole or in part, the findings or

  recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

  The Court “must determine de novo any part of the magistrate judge’s disposition that has been

  properly objected to.” Fed. R. Civ. P. 72(b)(3). A de novo review is therefore required if a party

  files “a proper, specific objection” to a factual finding contained in the report. Macort v. Prem,
Case 1:20-cv-24093-KMM Document 15 Entered on FLSD Docket 09/09/2021 Page 2 of 7




  Inc., 208 F. App’x 781, 784 (11th Cir. 2006). “It is critical that the objection be sufficiently

  specific and not a general objection to the report” to warrant de novo review. Id.

         The Government contends that the undisputed facts establish four independent grounds for

  Defendant’s denaturalization as a U.S. citizen and, therefore, the Court should revoke Defendant’s

  naturalization. See generally Mot. In the R&R, Magistrate Judge Louis recommends that the

  Government’s Motion be GRANTED. R&R at 11. The Court agrees.

         The following relevant facts are set forth in the R&R. Prior to Defendant’s naturalization,

  he was a citizen of Cuba. Id. at 1. At multiple points during the process of becoming a U.S.

  citizen, Defendant stated that he had never committed a crime for which he was not arrested. Id.

  at 1–2. In April of 2018, Defendant was admitted as a citizen of the United States and was issued

  a Certificate of Naturalization. Id. at 2. However, in May of 2018, the following month, Defendant

  was charged, by Criminal Indictment, “with one count of conspiracy to commit health care fraud

  and wire fraud, in violation of 18 U.S.C. § 1349, and nineteen counts of health care fraud, in

  violation of 18 U.S.C. § 1347.” Id. In September of 2018, Defendant entered a plea of guilty

  and proffered that, along with his co-conspirators, he submitted or caused his company,

  Americare, to submit $8,550,040.00 worth of false and fraudulent claims to insurance plans—

  which resulted in an ill-gotten reimbursement to Americare of $3,694,969.00. Id. Defendant

  was sentenced to 57 months imprisonment. Id. at 2–3. In October of 2020, the Government

  filed the “instant action seeking to revoke his naturalized [U.S.] citizenship under 8

  U.S.C.§ 1451(a) based on his participation in criminal activity that he concealed throughout

  the naturalization process and that disqualified him from [U.S.] citizenship.” Id. at 3 (citing

  Complaint (“Compl.”) (ECF No. 1)).1
  1
    Magistrate Judge Louis noted in the R&R that Defendant was properly served with a copy of the
  Complaint and the instant Motion, and that Defendant did not respond to either and the time to do
  so has passed. R&R at 3.
                                                  2
Case 1:20-cv-24093-KMM Document 15 Entered on FLSD Docket 09/09/2021 Page 3 of 7




         The Government maintains in its Motion that the undisputed facts establish the following

  four independent legal grounds for denaturalization:

         (a) Defendant illegally procured his [U.S.] citizenship because, during the statutory
         period, he committed a crime involving moral turpitude; (b) Defendant illegally
         procured his [U.S.] citizenship because, during the statutory period, he committed
         unlawful acts that adversely reflected on his moral character; (c) Defendant illegally
         procured his [U.S.] citizenship because, during the statutory period, he provided
         false testimony to procure his naturalization; and (d) Defendant willfully concealed
         and made misrepresentations of criminal conduct during the naturalization
         process.

  R&R at 5; see also generally Mot. Magistrate Judge Louis’s addressed each of these four grounds

  in the R&R.

         First, Magistrate Judge Louis found that “Defendant illegally procured his U.S. citizenship

  because, during the statutory period, he committed a crime involving moral turpitude.” Id. One

  of the statutory requirements to become a naturalized person is that an individual, “during all

  periods referred to in this subsection[,] has been and still is a person of good moral character[.]”

  Id. (citing 8 U.S.C. § 1427(a)(3)).     Magistrate Judge Louis found that because Defendant

  committed healthcare fraud and wire fraud, which are crimes of moral turpitude, during the five

  years prior to his naturalization, Defendant’s “criminal activity during the statutory period thus

  rendered him ineligible to naturalize in April 2018 when he took the oath of citizenship.” Id. at 6.

  Magistrate Judge Louis therefore recommends that the Court denaturalize Defendant on this basis.

  Id. (citing Fedorenko v. United States, 449 U.S. 490, 517 (1981); United States v. Garcia, No.

  14-cv-22397-KMM, 2015 WL 12533126, at *5 (S.D. Fla. Sept. 18, 2015)).

         Second, Magistrate Judge Louis found that Defendant should be denaturalized because he

  committed crimes involving dishonesty, false statement, or fraud which “reflected adversely on

  his moral character and should have precluded him from naturalizing under 8 C.F.R. §

  316.10(b)(3)(iii).” Id. at 7 (citing United States v. Dor, 729 F. App’x 793, 798 (11th Cir. 2018)).

                                                   3
Case 1:20-cv-24093-KMM Document 15 Entered on FLSD Docket 09/09/2021 Page 4 of 7




  Magistrate Judge Louis found that no extenuating circumstances excuse Defendant’s participation

  in the conspiracy to commit health care and wire fraud and that “he cannot escape the negative

  impact that his criminal acts had on his moral character.” Id. (citing Garcia, 2015 WL 12533126,

  at *6). Thus, Magistrate Judge Louis recommends that Defendant be denaturalized under 8 C.F.R.

  § 316.10(b)(3)(iii) based on his participation in a conspiracy to commit health care and wire fraud.

  Id. (citing Garcia, 2015 WL 12533126, at *6).

          Third, Magistrate Judge Louis found that at three separate points during the naturalization

  process, Defendant provided false testimony for the purpose of obtaining immigration benefits.

  Id. at 7–8. Specifically, Defendant provided false testimony: (1) by lying about his participation

  in a conspiracy to commit healthcare and wire fraud during his naturalization interview in March

  of 2018, (2) when Defendant swore under oath to the truthfulness of his N-400 application, and

  (3) when Defendant confirmed during his naturalization interview that he had never committed a

  crime or offense for which he was not arrested. Id. at 8. Magistrate Judge Louis noted that the

  aforementioned false testimony was provided, deliberately and intentionally, in order to obtain an

  immigration benefit.    Id.   Thus, Magistrate Judge Louis recommends that the Court find

  Defendant’s “false testimony regarding his commitment of a crime for which he was not yet

  arrested provides an additional basis upon which to denaturalize Defendant.” Id.

          Fourth, Magistrate Judge Louis found that Defendant willfully concealed and made

  misrepresentations of his criminal conduct during the naturalization process. Id. at 8–11. For a

  court to revoke naturalization on the basis of concealment of criminal conduct, a court must find

  that:

          (1) the naturalized citizen must have misrepresented or concealed a fact; (2) the
          misrepresentation or concealment must have been willful; (3) the fact must have been
          material; and (4) the naturalized citizen must have procured citizenship as a result of the
          misrepresentation or concealment.

                                                   4
Case 1:20-cv-24093-KMM Document 15 Entered on FLSD Docket 09/09/2021 Page 5 of 7




  Id. at 9 (citing Kungys v. United States, 485 U.S. 759, 767 (1988)). Magistrate Judge Louis found

  that each of these factors has been met here because: (1) Defendant “denied having committed any

  crime or offence for which he was not arrested,” (2) Defendant’s “criminal conviction irrefutably

  shows that his concealment of his criminal activity was willful,” (3) Defendant’s misrepresentation

  was material because “had he revealed his criminal conduct during the statutory period, his

  application would have been denied,” and (4) Defendant has not rebutted the presumption that

  he “procured” naturalization by way of his misrepresentations because his application would have

  been denied, but for the concealment of his fraudulent criminal conduct. Id. at 8–10 (citations

  omitted). Thus, Magistrate Judge Louis recommends that the Court find Defendant’s “willful

  concealment of his criminal activity during the naturalization process is an additional basis upon

  which to denaturalize Defendant.” Id. at 11.

         The Government raises two objections to certain findings within the R&R but raises no

  objection as to the conclusions. Objs. at 1. First, the Government requests that the Court “modify

  the analysis underlying the [R&R]’s conclusion that Defendant illegally procured his U.S.

  citizenship because, during the statutory period, he provided false testimony to procure his

  naturalization.” Id. at 1. Specifically, the Government requests that the Court clarify that

  Defendant gave an oral, not written, oath before his interview—which would provide further

  support to the conclusion that Defendant “provide[d] a false oral answer to Question 22, Part 12.”

  Id. at 2.2 This is of significance because, as noted in the R&R, the false testimony charge is based




  2
    Question 22, Part 12 of Defendant’s naturalization application is the part in which he confirmed
  that he had never committed a crime or offense for which he was not arrested. R&R at 8 (citing
  Compl. ¶ 23)
                                                   5
Case 1:20-cv-24093-KMM Document 15 Entered on FLSD Docket 09/09/2021 Page 6 of 7




  on oral testimony and it is therefore of relevance that the oath was given orally at the beginning of

  the interview. R&R at 7 (citations omitted).

         Second, the Government requests that the Court clarify that the presumption of

  ineligibility, alone, does not establish the procurement prong of Kungys’s willful misrepresentation

  test. Objs. at 3. Rather, the Government requests that the Court recognize, independently from

  the materiality prong, that “the facts established in Defendant’s criminal proceedings—and

  evidenced by documents attached to the Complaint—create a fair inference that Defendant could

  not have established the statutorily requisite good moral character.” Id. at 3 (citing 8 U.S.C. §

  1427(a)(3)).

         The Court agrees with Magistrate Judge Louis’s rigorous analysis in the R&R with respect

  to the four bases for Defendant’s denaturalization. The Court also agrees that the analysis would

  benefit from the two points of clarification offered by the Government in its Objections.

  Accordingly, the Court hereby ADOPTS the R&R. Further, the Court hereby CLARIFIES: (1)

  that Defendant orally swore an oath before his naturalization interview, in which he affirmed that

  his answer to Question 22, Part 12 of his naturalization application was true and correct, is a fact

  which weighs in favor of finding that Defendant illegally procured his United States citizenship

  because, during the statutory period, he provided false testimony to procure his naturalization; and

  (2) the Court finds that Defendant’s concealment of his criminal conduct, which has been

  established by Defendant’s criminal proceedings, creates a fair inference that Defendant could not

  have established the statutorily requisite good moral character—thus, meeting the “procurement”

  prong of the test established in Kungys for willful concealment and misrepresentations of criminal

  conduct during the naturalization process.




                                                   6
Case 1:20-cv-24093-KMM Document 15 Entered on FLSD Docket 09/09/2021 Page 7 of 7




          Accordingly, UPON CONSIDERATION of the Motion, the R&R, the pertinent portions

  of the record, and being otherwise fully advised in the premises, it is hereby ORDERED AND

  ADJUDGED that Magistrate Judge Louis’s R&R (ECF No. 156) is ADOPTED, subject to the

  above-stated clarifications. The Government’s Motion for Judgment on the Pleadings (ECF No.

  10) is GRANTED. The Clerk of Court is INSTRUCTED to CLOSE this case. All pending

  motions, if any, are DENIED AS MOOT.

                                                              9th day of September,
          DONE AND ORDERED in Chambers at Miami, Florida this _____

  2021.




                                               K. MICHAEL MOORE
                                               UNITED STATES DISTRICT JUDGE


  c: All counsel of record




                                              7
